Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,526,961. This is a statutory double patenting rejection.
In Reference to Claim 1
A rotary internal combustion engine comprising: a housing having a rotor cavity; and a rotor received in the rotor cavity and cooperating with the housing to define combustion chambers in the rotor cavity, each of the combustion chambers having a respective working volume that is variable, each of the combustion chambers having a theoretical volumetric ratio defined as a ratio of a maximum value of the respective working volume to a minimum value of the respective working volume throughout one revolution of the rotor, wherein at least a first and a second of the combustion chambers have unequal theoretical volumetric ratios. (Claim 1 of US Patent 10,526,961)

The rotary internal combustion engine as defined in claim 1, wherein the theoretical volumetric ratio of a third of the combustion chambers is unequal to the theoretical volumetric ratios of the first and second combustion chambers. (Claim 2 of US Patent 10,526,961)
In Reference to Claim 3
The rotary internal combustion engine as defined in claim 1, wherein the first combustion chamber is bordered by a first flank of the rotor and the second combustion chamber is bordered by a second flank of the rotor, the first flank including a recess having a volume unequal to that of a recess of the second flank. (Claim 3 of US Patent 10,526,961)
In Reference to Claim 4
The rotary internal combustion engine as defined in claim 1, wherein the first combustion chamber is bordered by a first flank of the rotor and the second combustion chamber is bordered by a second flank of the rotor, the first flank including a recess, the second flank being free of recesses. (Claim 4 of US Patent 10,526,961)
In Reference to Claim 5
The rotary internal combustion engine as defined in claim 1, wherein the first combustion chamber is bordered by a first flank of the rotor and the second combustion chamber is bordered by a second flank of the rotor, the first and second flanks having different shapes from each other. (Claim 5 of US Patent 10,526,961)
In Reference to Claim 6
The rotary internal combustion engine as defined in claim 1, wherein the rotary internal combustion engine is a Wankel engine, the rotor cavity having an 22epitrochoid shape with two lobes, the rotor having a generally triangular profile defined by three circumferentially-spaced apex portions. (Claim 6 of US Patent 10,526,961)

A rotary internal combustion engine comprising: an engine shaft; at least first and second rotor assemblies each including: a housing having a rotor cavity and having an inlet port and an exhaust port in communication with the rotor cavity, and a rotor engaged to the engine shaft and received in the rotor cavity, the rotor cooperating with the housing to define combustion chambers in the rotor cavity, each of the combustion chambers having a respective working volume, each of the combustion chambers having an effective volumetric compression ratio determined by a first variation in the respective working volume during a compression phase of the combustion chamber and by a position of the inlet port, and an effective volumetric expansion ratio determined by a second variation in the respective working volume during an expansion phase of the combustion chamber and by a position of the exhaust port; wherein at least one of the combustion chambers of the first rotor assembly and at least one of the combustion chambers of the second rotor assembly have one or both of unequal effective volumetric compression ratios and unequal effective volumetric expansion ratios. (Claim 7 of US Patent 10,526,961)
In Reference to Claim 8
The rotary internal combustion engine as defined in claim 7, wherein an angular offset between the inlet port of the first rotor assembly and a reference point of the first rotor assembly is different from an angular offset between the inlet port of the second rotor assembly and a corresponding reference point of the second rotor assembly. (Claim 8 of US Patent 10,526,961)
In Reference to Claim 9
The rotary internal combustion engine as defined in claim 7, wherein an angular offset between the exhaust port of the first rotor assembly and a reference point of the first rotor assembly is different from an angular offset between the exhaust port of the second rotor assembly and a corresponding reference point of the second rotor assembly.  (Claim 9 of US Patent 10,526,961)

The rotary internal combustion engine as defined in claim 7, wherein the effective volumetric compression ratio of each of the combustion chambers of the first rotor assembly is unequal to the effective volumetric compression ratio of any of the combustion chambers of the second rotor assembly. (Claim 10 of US Patent 10,526,961)
In Reference to Claim 11
The rotary internal combustion engine as defined in claim 7, wherein the effective volumetric expansion ratio of each of the combustion chambers of the first rotor assembly is unequal to the effective volumetric expansion ratio of any of the combustion chambers of the second rotor assembly. (Claim 11 of US Patent 10,526,961)
In Reference to Claim 12
The rotary internal combustion engine as defined in claim 7, wherein each of the combustion chambers has a theoretical volumetric ratio defined as a ratio of a maximum value of the respective working volume to a minimum value of the respective working volume throughout one revolution of the rotor, and wherein the at least one of the combustion chambers of the first rotor assembly and the at least one of the combustion chambers of the second rotor assembly have unequal theoretical volumetric ratios. (Claim 12 of US Patent 10,526,961)
In Reference to Claim 13
The rotary internal combustion engine as defined in claim 12, wherein at least a first and a second of the combustion chambers of the first rotor assembly have unequal theoretical volumetric ratios. (Claim 12 of US Patent 10,526,961)
In Reference to Claim 14
The rotary internal combustion engine as defined in claim 7, wherein the rotor of the first rotor assembly has at least one flank including a first recess defined therein, the rotor of the second rotor 
In Reference to Claim 15
The rotary internal combustion engine as defined in claim 7, wherein the rotor of the first rotor assembly has at least one flank including a first recess defined therein, the rotor of the second rotor assembly having flanks free of recesses defined therein. (Claim 15 of US Patent 10,526,961)
In Reference to Claim 16
The rotary internal combustion engine as defined in claim 7, wherein the rotor of the first rotor assembly has a different peripheral shape from that of the rotor of the second rotor assembly. (Claim 16 of US Patent 10,526,961)
In Reference to Claim 17
The rotary internal combustion engine as defined in claim 7, wherein the rotor cavity of the first rotor assembly has a different peripheral shape from that of the rotor cavity of the second rotor assembly. (Claim 17 of US Patent 10,526,961)
In Reference to Claim 18
The rotary internal combustion engine as defined in claim 7, wherein a first eccentric portion of the engine shaft engaging the rotor of the first rotor assembly has a central axis offset from a central axis of the engine shaft by a first distance, and a second eccentric portion of the engine shaft engaging the rotor of the second rotor assembly has a central axis offset from the central axis of the engine shaft by a second distance unequal to the first distance. (Claim 18 of US Patent 10,526,961)
In Reference to Claim 19
The rotary internal combustion engine as defined in claim 7, wherein the housing of the first rotor assembly has at least one first cavity in successive communication with the combustion chambers of the first rotor assembly, the housing of the second rotor assembly has at least one second cavity in 
In Reference to Claim 20
The rotary internal combustion engine as defined in claim 7, wherein the first and second rotor assemblies are Wankel engines, each rotor cavity having an epitrochoid shape with two lobes, each rotor having a generally triangular profile defined by three circumferentially-spaced apex portions. (Claim 20 of US Patent 10,526,961)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,266,952 to Choroszylow, US Patent Publication 2014/020419 to Machold et al, US Patent Publication 2009/0101103 to Shimizu, US Patent Publication 2006/0065233 to Kim and US Patent 10,982,592 to Tanaka et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4/22/2021